326 F.2d 196
Clarence TODD, Appellant,v.The PENINSULAR AND OCCIDENTAL STEAMSHIP COMPANY, Appellee.
No. 20215.
United States Court of Appeals Fifth Circuit.
December 26, 1963.

Louis Vernell, Miami Beach, Fla., for appellant.
Talbot D'Alemberte, Miami, Fla., Scott McCarthy Preston & Steel, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and JOHNSON, District Judge.
PER CURIAM.


1
This action was brought by appellant Todd against The Peninsular and Occidental Steamship Company upon two counts; viz., a claim of unseaworthiness and a claim for maintenance and cure. As to the unseaworthiness count, the trial judge found that libelant did not receive injuries while aboard ship and therefore he failed to prove injury due to unseaworthiness. The claim for maintenance and cure was also denied, the trial court finding that libelant had no permanent disability and that he had been cared for by the Company until he reached maximum medical improvement.


2
There was substantial evidence to support the findings of the trial court and we hold that said findings were not clearly erroneous. The judgment of the trial court is affirmed.